 472DECISIONSOF THE NATIONALLABOR RELATIONS BOARDGeo. C.Christopher&Son, Inc.andLocal Lodge286, International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers andHelpers,AFL-CIO. Cases 17-CA-12952 and17-CA-13125July 29, 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn August 5, 1987,Administrative Law JudgeMarion C.Ladwig issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filed cross-exceptionsand brief in support thereof and in answer to theRespondent's exceptions.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord inlight of theexceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions2and to adopt the recommendedOrder. 3ORDERThe NationalLaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent,Geo. C.Christopher &Son, Inc.,Wichita,Kansas,itsoffi-cers,agents,successors,and assigns, shall take theaction set forth in the Order.'No exceptions were filed to the judge's failure to find that,assumingSec. 8(d) did not preclude altering the terms and conditions of the con-tract,the Respondent's unilateral reduction of wages was still unlawfulbecause the parties had not reached a legal impasse in their bargainingover wages2 In addition to the rationale set forth in the judge's decision concern-ing the Respondent's failure to give 8(d)(3) notices and its resultant obli-gation to refrain from making unilateral changes in terms and conditionsof employment established by the parties'contract,we rely on theBoard'sanalysis of this obligation inPetroleumMaintenance Co,290NLRB 460(1988).' The General Counsel's exceptions urge modification of the recom-mended Order to include a provision for a visitatorial clause.Under thecircumstances of this case,we find it unnecessary to include such aclause See CherokeeMarine Terminal,287 NLRB 1080 (1988)Stanley D.Williams Esq.,for the General Counsel.Milo M. UnruhandStuart R. Collier,Esqs.,of Wichita,Kansas,for the Respondent.Robert L.Dameron,Esq.andDonald L. Spatz,of KansasCity,Kansas,for the Charging Party.DECISIONSTATEMENT OF THE CASEMARION C.LADWIG,AdministrativeLaw Judge.These cases were tried at Witchita, Kansas, on 18-19December 19861 and on 12-16 January and 25-27 Febru-ary 1987.The charges were filedby the Union 23 Apriland 16 September,and a consolidated complaint wasissued 16 October.Faced with large financial losses the company in Janu-ary reopened its 1985-1988 agreementwith the Union,seeking a wage reduction.On failing to agree on theamount of the reduction the Company notified the Unionon 4 April thatitwas terminating the agreement, eventhough it had failed to send the 30-day notices requiredby Section 8(d)(3) of the National Labor Relations Act.The primaryissues are whether the Company, the Re-spondent, (a) told an employeethat the Unionno longerrepresented the employees and (b)unlawfully failed tocontinue in effect the terms and conditions of the agree-ment by reducing wages, making other changes, andlaying off employees without honoring the contractualseniority provisions,in violation of Section 8(a)(1) and(5) of the Act.On the entirerecord,2including my observations ofthe demeanor of the witnesses,and after considering thebriefs filed by theGeneral Counsel and the Company, Imake the followingFINDINGS OF FACT1. JURISDICTIONThe Company,a corporation, fabricatesstructural steeland operates a steel service center in Wichita,Kansas,where it annually ships goods valuedover $50,000 di-rectlyoutside the State.The Companyadmits and I findthat it is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. FailuretoGive8(d)(3)Notices1.Statutoryrequirement ignoredOn 1 April 1985the Company and the Union signed acollective-bargaining agreementeffectivefrom then until1April 1988 (G.C. Exh. 1E, Exh. 1, art. 29.1 at 33). The1985-1988 agreement provided(art. 28 at 32) for the fol-lowing wage reopener:28.6The Companyagrees to meet with theUnion during the month of January for the purposeof considering the wage rates to become effectiveApril 1,1986 ... .28.7Upon failureon the part of the parties toreach an agreement under 28.6,either party maygive notice of intent to terminate this Agreement ef-fective April1, 1986... .It is undisputed that there was never any mention ofthe statutory notice requirements in 1982 when a similarwage reopener was includedin the prioragreement, in1985 when the 1985-1988 agreement was negotiated, or'All dates are in 1986 unless otherwise indicated.2 By agreement of the parties an amended seniority list is received asG.C. Exh 27.290 NLRB No. 61 GEO. C.CHRISTOPHER & SONin 1986 during the wage negotiationsbefore 1 April (Tr.1261-1268, 1295).On 3 January the Company sent the Union a reopenerletter(G.C. Exh.2). In the wage negotiations that fol-lowed the Company proposed a 20-percent wage reduc-tion to be effective1April, and theUnion proposed an18- or 20-percent wageincrease.By their third negotiat-ing session on 31 March the Company and Union re-duced their wage demands in a continuing effort to reachagreement.The Unionproposed a 7-1/2-percentreduc-tion(deferring a wage increase),and the company re-duced its demand to a 14-percent reduction.(Tr. 112,1258; G.C. Exh.1E, Ledermann's affidavit at 14.)Meanwhile the Company(Tr. 26)failed to give the 30-day notice of the dispute to the Federal Mediation andConciliationService and the Kansas Department ofHuman Resources as required in Section 8(d)(3) of theAct.WeathercraftCo. of Topeka,276 NLRB452, 453(1985).In the 31 March meeting Union RepresentativeDonald Spatz(the International's director of education)suggested that a Federal mediator be invited to assist inthe negotiations,but to no avail.He credibly testified (asconfirmedin his 9 Aprilletter discussed below)as fol-lows (Tr. 116):A. I think I had made a suggestion during thecourse of the meeting that a. . .federalmediatormight be helpful to us in resolving the differencebetween us.Q. Okay.And did the company respond at all toyour suggestion?A. Mr. [George] Christopher [the company presi-dent] indicated that(inaudible).(I find it unnecessary to make a finding on the content ofthis and other"inaudible"testimony-or to correct othererrors in the transcript typist's understanding or identify-ing persons speaking at the trial-resulting from the useof an electronic reporting system in these proceedings.)Ignoring its failure to give the 8(d)(3) 30-day notices,the Company produced a letter at this 31 March meetingto terminate the agreement at 12:01 a.m. on 1 April if awage agreement was not reached.It"volunteered,"however,to extend the agreement 3 days to give theunion membership an opportunity to vote on acceptingits last proposal. (Tr. 114, 1260, 1462;Ledermann's affi-davit at 14.) It then presented to the Union,and theysigned,a previously prepared extension agreement enti-tled "Interim Agreement" (G.C. Exhs.lE and 2). Itstated thatNotwithstanding any provision to the contraryappearing in Article 28.6 . . . or in Article 28.7 ofthe [1985-1988]Agreement. . .the undersignedparties stipulate and agree that if an agreement [on]wagerates. . .isnot reached by 11:59 p.m. onApril 3,1986,either of the undersigned shall havethe right to terminate the . . . Agreement by noticein writing delivered to the other not later than 11:59p.m. onApril 4,1986... .473If either of the undersigned terminates the .. .Agreement pursuant to the terms of this Stipulationand Agreement,the effective date of terminationshall be 12:01 a.m., April 1, 1986.On 4 April the Company again ignored its failure togive the 8(d)(3) 30-day notices and the requirement inSection 8(d)(4) that it continue"in full force and effect... all the terms and conditions of the existing contractfor a period of sixty days after [the Section 8(d)(1) termi-nation or modification]notice [followed by the 30-daynotices] is given."After learning that the Union had re-jected its last offer,the Company on 4 April sent theUnion a notice(G.C. Exhs.IE and 3)that the 1985-1988agreement is "declared terminated as of 12:01 a.m. April1, 1986."On 9 April Representative Spartz sent the Company aletter(G.C. Exh.11) responding to the terminationnotice,requesting continued negotiations,and stating thatAs I stated in our last negotiations,Ibelieve as-sistance of the Federal Mediation and ConciliationService may be helpful.May I have your positionon this?On 23 April the company counsel answered(G.C. Exh.12) stating in part thatWith respect to the company's view on the Fed-eralMediation and Conciliation Service,our clientbelieves that themediation servicemay (andshould)declineto participate in such mediation untilthe parties have had sufficient negotiations . . . todefine any unresolved issues which may exist be-tween them. [Emphasis added.]2.Contentions and concluding findingsThe Company contends in its brief (Br. 8-9)that "byexecuting the interim agreement dated March 31, 1986,"the Union (1) is "estopped to claim that notice by theCompany to the Federal Mediation and ConciliationService must be given at least 30 days prior to termina-tion," (2) "waived any right it had to claim the Companyhad not given 30 days prior notice,"and (3) "acquiescedin and clearly recognized and acknowledged the compa-ny's right to terminate the contact."The Company argues(Br. 16-17) that[T]he interim agreement provides the method oftermination of contract.No contention has beenmade by the General Counsel or the union that theinterim agreement is unlawful or that any term [init] is prohibited by law.Additionally,thiswriter hasresearched and can find no statutory prohibition ofwaiver of the 8(d) notices.Curiously the GeneralCounsel has totally ignored what would appear tobe the crux of the whole matter.What were theparties' rights and obligations following executionof the interim agreement? [The Company]suggests... that the interim agreement must be enforced asagreed to by the Union; and that to imply into theagreement the 30-day notice provision of 8(dX3)would totally obliterate what the parties agreed to 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin clear and unequivocable language.General Coun-selwould have[the Company]do the impossible,i.e.,give 30 days notice prior to the terminationdate called for by the interim agreement(April 3).The parties couldn'thave possibly intended such anabsurd result. . . .The interim agreement must beenforced as written.The Company overlooks,or ignores,the often-citedruling by the Supreme Court that the 8(d) "notice re-quirement operates wholly independently of whatevernotice requirement the parties have fixed for them-selves."NLRBv.Lion OilCo.,352 U.S. 282,292-293(1957).The Board cited this ruling inUnitedMarine DivisionLocal333(GeneralMarine),228NLRB1107, 1108(1977),inwhich a contractual provision permitted theunion to terminate the agreement without notice if theemployer became delinquent in making payments to thepension and welfare fund.The Board held that the8(d)(3) 30-day notices(as well as the 8(d)(1) 60-day ter-mination notice)must be sent.The lack ofcontractual notice requirements forsuch"mid-term"termination cannot operate . . . asa license to the parties to ignore the statutory noticerequirements. . . .In [theLion Oilcase] the Su-preme Courtfound thatthe congressional intentwas that parties not be able to avoid the notice re-quirements of Section8(d) . . . . Thus,the Su-preme Court stated,"One thing the most authorita-tive gloss of § 8(d),the report of the Senate Com-mittee,makes clear is that the statutory notice re-quirement operates wholly independently of what-ever notice requirement the partieshave fixed forthemselves."As held inWeathercraft Co.,supra, 276 NLRB at 453,"Failure of a party desiring to terminate or modify a col-lective-bargaining agreement to give appropriate noticeunder Section 8(d)(3) precludes it from altering terms orconditionsof the collective-bargainingagreement."Whether the 31 March interim agreement is "in sub-stance and form a Collective Bargaining Agreement" and"a binding contract" (as the Company contends in its Br.9 and 20)or whether it is merely a 3-day extension ofthe 1985-1988 agreement, the Company was obligated tocontinue in effect the terms and conditions of the agree-ment until 30 days after the 8(d)(3) notices were sent.The obligation was a statutory requirement that existedboth before and after the interim agreement was signed.The "statutory notice requirement operates wholly inde-pendently of whatever notice requirement the partieshave fixed for themselves."The Company,having failed to give the 8(d)(3) 30-daynotice to the Federal Mediation and Conciliation Serviceand the Kansas Department of Human Resources (Tr.1316,1461; G.C. Exh.22), I find that it was required bySection 8(d)(4) to continue in effect"all the terms andconditions"of the collective-bargaining agreement until30 days after it has given the statutory 30-day notices.B. Coercive StatementsThe complaint alleges that about 11 April Vice Presi-dent George Ledermann and Employee Service ManagerStan Koehler told an employee that the Union no longerrepresented the employees in the bargaining unit.Employee Michael Donohue testified that on 11 April,when he and others were called to the office(to be laidoff), he asked Koehler for a union representative at themeeting.He recalled(Tr. 152-153) that Koehler said"that I was not entitled at this time to union representa-tion because as far as the company was concerned we nolonger had a contract with the union and the union wasnot our bargaining party."He also recalled(Tr. 153-154)that Ledermann later told him that"the contract beingno longer in effect I was not entitled to union representa-tion, that the union was not my bargaining committeeanymore."Similarly employee Patrick Bauer (who over-heardDonohue's conversation with Koehler)recalled(Tr. 164)that Koehler said,"We no longer recognize theunionbecausewe'reworkingwithoutacontractanyway."Although Donohue and Bauer impressed me as beinghonest witnesses,I find that they either misunderstood ordid not recall correctly why Koehler and Ledermanntold Donohue that he was not entitled to union represen-tation at the meeting.Both Koehler and Ledermann re-called tellingDonohue that this was not the kind ofmeeting that required union representation,and Leder-mann recalled:"Imentioned to him that the contractwas no longer in effect"because"Igleaned from himthat he felt that the contract provided for him to have arepresentative whenever he had to come to Personnel."(Tr. 1342,1354-1455.)I credit the denials(Tr. 1371,1455) and find that thisallegation must be dismissed.C. Reduced Wages and Other ChangesSince 4 April the Company has taken the position thatit lawfully terminated the 1985-1988 agreement effective1April and that none of the contractual provisions havebeen in effect since then.On 11 April the Company im-plemented the proposed 14-percent wage reduction con-tained in its 31 March offer.By letter dated I1 April(G.C. Exh. 5) it notified the employees that the reduc-tion would be effective 14 April.In addition,without any notice to the Union,the Com-pany in April made other changes on which there hadbeen no bargaining. (1) It failed(Tr. 1444-1445) to abideby the grievance-and-arbitration procedure in the 1985-1988 agreement. (2) It promoted(G.C. Exhs.10 and 18)fabrication leadmen Stephen Hogg,JamesMiser, andMarkThrockmorton;maintenance leadmanRobertWellner;material leadman Benny Jackson;parts leadmanFrancis Newman;and the service center leadman DonaldConrad to the supervisory position of crew chief. TheCompany admits(Tr. 90) that these seven persons con-tinued to perform the same work even though article28.1(g)of the agreement(at 31)prohibited crew chiefsfrom performing bargaining unit work"while employeesare laid off in that classification." (3) The Company re-fused to honor the dues-checkoff provisions in the agree- GEO. C.CHRISTOPHER & SONment. (4) The Companydiscontinued making the pensionbenefitcontributionof 24cents an hour required in theagreement(art.6),although it has placed the contribu-tions in an escrow or accrued account(Tr. 95, 97) pend-ing the outcome of this proceeding. (5) It failedto followthe contractual layoff requirements,as discussed below.The Companyadmits in its brief(Br. 10) that it re-duced the wages, instituted a new grievance procedure,promoted leadmen to crew chiefs,ceased collectingunion dues,and ceased making contributions to thefuture service pension plan. It contends,however, that"upon the terminationof the April1, 1985 agreement theCompany had fulfilled its duty to bargainwith the Unionand lawfully instituted terms and conditionsof employ-ment."As found,theCompany was required by Section8(d)(4) to continue in effect"all the terms and condi-tions"of the 1985-1988 agreement until 30 days after ithas given the 8(d)(3) 30-day notices,which were notgiven. I thereforefind thatthe wage reduction and theother five changes in the terms and conditions of theagreement were made unlawfully and that the Companyrefused to bargain in violation of Section 8(a)(5). Its eco-nomic difficulties are no defense.I also find that even if the Company were not requiredby Section 8(d)(4) to continue"in full force and effect... all the terms and conditions"of the 1985-1988agreement,itunlawfully refused to bargain in violationof Section 8(a)(5) by making most of the changes. Ex-cluding the reduction in wage rates(the "only"purposeof the 1986 wage reopener),theCompanymade thechanges without affording the Union an opportunity tobargain.It therefore made unlawful changes in condi-tions of employment when it unilaterally instituted a newgrievance procedure,allowed promoted supervisors toperform bargaining unit work,discontinued making thepension benefit contributions, and ignored the seniorityruleswhen layingoff employees. (The checking off ofdues, on the other hand,was not a conditionof employ-ment.BethlehemSteel Co.,136 NLRB 1500, 1501 (1962).)As ruledinNLRB v. Katz,369 U.S. 736, 747 (1962),"Unilateralaction byan employerwithout priordiscus-sion with the union does amount to a refusal to negotiateabout theaffectedconditions of employment . . . andmust of necessityobstructbargaining,contrary to thecongressionalpolicy."D. Failingto Follow Contractual LayoffRequirements1.Seniority provisions ignoredIn April the Company laid off a totalof 46of its 128bargaining unit employees:24 on 14 April, 1 on 15 April,1on 18 April,and 20 on 25April (G.C. Exh. 27). TheGeneral Counsel contends that the Companywrongfullylaid off 26 of these 46 employees because, as senior quali-fied employees, they should have been retained under ar-ticle 14.1 of the agreement(G.C. Exhs.lE and 1 at 12).The layoffprovision,article 14.1, required thatAny layoffshall be on the basisof seniorityon aplantwide basis, provided the senior employees re-475tained forwork arequalifiedto performthe work.No employee will be placedon layoff whenthere iswork available in the same or a lower pay levelwhich the employeeisasqualifiedto perform andwhich an employee with less seniority is perform-ing. . . . [Emphasis added.]Thus the layoffprovision requires that employees mustbe retained on the basis of plant seniority if they are"qualified"to perform the available work,and that theymust not belaid off ifthey are"as qualified"as junioremployees performing available work in the same orlower pay level.The Companyadmits,however,thatwhen it startedmaking a liston 5 April ofemployees to be laid off, itdid not consider itself bound by any contractual con-straints in selecting the employees(Tr. 1470).It took thisposition when the Union first presented grievances on 15April. Employees complained in the grievances that theyshould nothave been laid off becausethey were qualifiedto perform work in their classifications and "also quali-fied to perform work in other classifications with lesssenior employees" (G.C. Exh. 13).On the morningof 15 April when UnionRepresenta-tive Spatz handed Vice President Ledermann the griev-ances and sought explanationsfor the layoffof thesesenior employees,Ledermann stated"itwas the compa-ny's prerogative who to lay off' and that seniority "hadno application"because the contract had been terminated(Tr. 127,1463). (Ledermann refused to accept the griev-ances, except as complaints(Tr. 125),and later refused(Tr. 232)to arbitratethe layoffgrievances.)When Em-ployee Services Manager Koehler joined the discussionthat afternoon,he informed Spatz that"the decision whoto retain was based on which person was most capable"(Tr. 129).Again on 6June VicePresident Ledermann confirmedthe Company's belief tht it was not required to honor theemployees' seniority.He stated in a letterto Spatz (G.C.Exh. 16) thatA reviewof those grievance forms indicatesratherclearly that theysuggest theCompany didnot follow Article 14.1 of [the 1985-1988 agree-ment].As you know,Don, the Company's view andposition is that Agreement was terminated in totaleffectiveApril 1, 1986.Itfollows, naturally, thatthe Company'sview is that all provisions of thatAgreement includingArticle 14.1were of no forceand effectafter April1, 1986.2.Opposing contentionsThe Company asserts in its brief(Br. 27) "that al-though it did not consider itself bound by the agreementbecause [the agreement] was terminated, the results ob-tained from the layoffs were consistent with"article14.1.Thus it contends that it complied with the contrac-tual requirement that employees must be retained on thebasis of their plant seniority if they are"qualified" toperform the available work,or if they are "as qualified"to perform the available work of junior employees inother classifications. 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe word"qualified"isnot defined in the 1985-1988agreement.The General Counsel contends that it means"sufficient ability to perform the job"and that "thesenior qualified employee will be entitled to preferenceeven though the junior employee possesses greater skilland ability."The Company contends that qualification should be in-terpreted to mean"versatility,flexibility,efficiency, pro-ficiency,and skill"and that the laid-off employees werenot "qualified to perform the work then available."President Christopher gave the following explanationwhy higher employee qualifications are necessary for theCompany to reverse its heavy losses in recent years andto become more competitive(Tr. 1280-1281):My marketing committee and I developed a planin the first three months of 1986 that was directedtowardheavybridges...complexweldingprojects . . . the types of projectrs that otherpeople didn'twant...because they were compli-cated,highman hour,qualityproduction typeprojects.We realized that we could not be competi-tive on shopping centers, simple beam and columnjobs.As long as we couldn'tdo the bread and buttertype fabrication anymore, because we weren't com-petitive,those people who worked for us who wereonly capable of doing the bread and butter typework were just not going to be able to carry theirshare of the load.Christopher further explained the Company's evalua-tion system,which is devised to pay employees up to 10percent more than the negotiated base wage rates for su-perior performance and to encourage the employees toadvance to higher levels by enhancing their capabilities.He expressed his feeling that"if all our welders werenumber 1 welders, we would probably be able to weldbetter than anybody else that we were dealing against,and that was what was going to be the advantage for thecompany, by having people in higher paid category."(Tr. 1287.)Under this evaluation system the employeesare presently being paid between 7 and 8 percent abovethe base wage rates(Tr. 1291).The employees'averagerating is therefore between 107 and 108,entitling them tobe paid 107 and 108 percent of the base rates.I agree with the General Counsel that the contractualrequirement that senior employees be retained if "quali-fied to perform the work"does not require the senioremployee to be the best qualified.That isnot what theparties to the agreement negotiated.Iagreewith theCompany,however, that the senior employee must be"qualified to perform the work then available."Ialsofind that for a senior employee to be entitled to bumpinto another classification,he must be"as qualified" asthe junior employee to perform the available work there.Fortunately it is not necessary to rely solely on theconflicting testimony to determine the qualifications ofthe 25 senior employeeswho theGeneral Counsel con-tends were improperly laid off.I find that the evaluationsystem,on which the premium wages are based,containspersuasive evidence of the Company's own appraisal ofthe employees'qualifications.I find that only 7 of the 26 senior employees were im-properly laid off.3.Rulings on alleged improperlayoffsWelder-FittersThe followinglistcontains names of laid-off welder-fitters (classes I and 2)and junior welder-fitters whowere retained.It also shows the datesof layoff,the latestevaluations(if in evidence),and the seniority dates.WF-1Melvin RileyApr. 141039/9/74WF-1Alfred CoxApr. 141012/14/77WF-1Michael MaddoxApr. 258/18/80WF-lJonathan Meyer1098/18/80WF-1Delmar Brown1081/12/81WF-lJames Kahre1092/9/81WF-1MichaelMcConnellApr. 251045/11/81WF-1Robert Brown Jr.Apr. 141069/8/81WF-1Phillip NewmanApr. 1411/22/82WF-lDanielSchumacker1065/13/85WF-IChristopherLacour1036/17/85WF-1Tom Thomas1068/19/85WF-2Michael DonohueApr. 149810/27/81WF-2Cliff GardnerApr. 251079/7/83WF-2Theodore Phillips11/14/83WF-2PatrickBauerApr. 141027/15/85WF-2Edward Randall1079/23/85WF-2Maurice Gray1051/2/86Melvin Riley.He had a low evaluationof 103 (G.C.Exh. 26V).On a scale of minus 5 to plus 10, he wasrated zero on quality and 2 on quantity and job knowl-edge.Supervisor Eddie Winkle(who appeared to be anhonest witness)credibly testified(Tr. 592) that he "wasvery limited[in]what I could use him on . . . if you gothim into more complicated things, he was out of his ele-ment and could not perform."Ifind that the GeneralCounsel has failed to prove that WF-1 Riley was quali-fied to perform the available work.Alfred Cox.He had a lower evaluation of 101. He wasrated 6 for job knowledge,but only 3 on quality andminus 2 on quantity. (G.C. Exh.26J.) Supervisor Winklecredibly testified that Cox was weak in interpreting blue-prints, and "Al was very limited in what areas we coulduse him. He had arthritis in his hands," causing himproblems in holding a welding stinger.He had troubleclimbing on truses, and he could not work in the colderbuildings in severe weather(Tr. 518-520, 595-596.) I findthat the General Counsel has failed to prove that WF-1Cox was qualified to perform the available work.Michael Maddox.On 24 Aprilhe made a written re-quest(R. Exh.13) fora "volunteerlayoff tohelp workload and conditions"at the Company.Complying withhis request,the Company laid him off along with otherson 25 April (Tr. 269).There is no basis for finding WF-1Maddox's layoff to be improper. GEO. C.CHRISTOPHER & SONMichaelMcConnell.He had recently been promotedfrom WF-2 to WF-1.His first evaluation of 104 in thathigher level(G.C. Exh.26S) gave him a low rating of 2on both quality and job knowledge.In the absence ofother evidence I find that the General Counsel has failedto prove thatWF-1 McConnellwas qualified to performthe available work.Robert Brown Jr.He had a 106 evaluation and rating of7 and 8 on quality and job knowledge(G.C. Exh. 251).He was a highly versatile welder-fitter,doingmanytypesof jobsincluding the fabrication of bridges in theSouth Shop(Tr. 1126,1129).He did much full-penetra-tionwelding,having earned four welding certificates-two of them state certificates required for doing bridgework.These welding certificates were more than anyother welder-fitter had earned with only 5 years of se-niority. (Tr. 1117-1119.)None of the supervisors testified about Brown's workexcept Supervisor Winkle,who had little familiarity withhisaccomplishments.Winklewas not familiar withBrown'swelding certificates or his work on bridges inthe South Shop.Winkle admitted:"I always had a lot offaith in his ability,"but testified that he"did not performaswe expected"on certain trusswork. (Tr. 529-531,592.)I find that the General Counsel has proved that WF-1Brown was fully qualified to perform the available work.PhillipNewman.One supervisor gave him a low 3rating on quantity and quality.Another supervisor ratedhim 5 on both quantity and quality. In the absence ofany testimonyabout hisqualificationsIfind that theGeneral Counsel has failedto prove thatWF-1 Newmanwas qualified to perform the available work.Michael Donohue.He was demoted on 9 FebruaryfromWF-1 to WF-2 (Tr.1568).With an evaluation of98, he was the only employee in the plant with an eval-uation below100 (Tr. 1430). On oneof the evaluationsheets,which rated himminus3 on quantity and jobknowledge,the comments are: "I can't tell if he reallyknows his job or just doesn'tcare!"and I don't knowhow he ever got tobea fitter."(G.C. Exh. 25P.) TheGeneral Counsel has failed to show that WF-2 Donohuewas qualified as a welder-fitter toperform availablework or that he was as qualified as a junior employeeworking in another classification.Cliff Gardner.In his evaluationof 107 he isgiven thehigh rating of 8 on both quantity and quality of work,and the very high rating of 9 on job knowledge,with thenotation that this is "E" (exceptional), indicating tht he"Executes all jobs without question on procedure ortechnique.Advises others." (G.C. Exh. 25V.) The eval-uation recommends that he"should be moved to FitterWelder #1."SupervisorWinkle did not participate in this 6-monthevaluation in January because of unfamiliarity withGardner'swork.(LeadmanMark Throckmorton, whomade the evaluation-on which Gardner's premium payisbased-was not called to testify about Gardner's ac-complishments that warranted the high ratings.)Gardnerwas performing simple welder-fitter tasks during theshortage of work beforehis layoff.AlthoughWinklefound certain faults with his performance(Tr. 520-522,477595), I find that the Company'sown evaluation systemdemonstrates thatWF-2 Gardner was qualified to per-form available work in his classification.Patrick Bauer.He had a low evaluation of 102 and wasrated(on the scale of minus 5 to plus 10) 1 on qualityand 2 on quantity and job knowledge.Supervisor Winklenoted on the evaluation that he was"learning but has away to go." (G.C. Exh.26B.) I find that the GeneralCounsel has failed to prove that WF-2 Bauer was quali-fied to perform the available work or that he was asqualified as a junior employee working in another classi-fication.WeldersThis list contains names of laid-off welders(classes Al,1,and 2)and junior welders who were retained.It alsoshows the dates of layoff,the latest evaluations(if in evi-dence),and the seniority dates.W-AlMax SwardApr. 251061/19/59W-AlLuis Campos1083/20/62W-AlBaudelio Marquez1102/27/63W-AlWillie DouglasApr. 251065/13/66W-AlLeo Hood1101/15/75W-AlCharles Crump10910/27/75W-AlAlfred Gallard1085/1/79W-1Gary BurnettApr.251054/9/73W-1Jim BegayeApr. 2510710/15/74W-1NathanielBillingsley2/7/79W-1Curtis LangfordApr. 25.................1/30/80W-1Mark Bircher1071/7/80W-1Gene WilliamsApr. 141055/5/80W-1Thanh Huynh1105/18/81W-1Thomas Bealby11011/24/82W-1Ora Hoogendoorn1091/11/83W-1Diego Amador7/1/85W-2ArlieHammarApr. 141068/1/79W-2Leon Hines1089/3/85Max Sward.Although he was classified as an A-1welder,he was performing mostly nonwelding work onthe squeeze machine in the bridge shop.He was nolonger able to do full-pen (full-penetration) welds, but hisW-A1 rate was red-circled because "he was a senior em-ployee and a loyal employee."He was laid off whenthere was no longer full-time work on the squeeze ma-chine. (Tr. 256,266.) I find that the General Counsel hasfailed to prove thatW-A1 Swardwas qualified to per-form the available work.WillieDouglas.His evaluation had dropped from 108to 106(G.C. Exhs.25Q and 26K).Although he hadpassed the state certifications to perform bridge work asan A-1 welder,he had been transferred from the SouthShop because of quality problems, which continued onsimpler welding in the Center Shop(Tr. 552,570, 883, 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1572). I find that the General Counsel has failed to provethatW-A 1 Douglas was qualifiedas a welderto performavailable work or that he was as qualified as a junior em-ployee working in another classification.Gary Burnett.He had a 105 evaluation, with a low 3rating onboth quality and job knowledge (G.C. Exh.26G). Although he was classified as a class 1 welder, Su-pervisorWinkle credibly testified that he could not beused on full-pen welds (Tr. 594). The General Counselhas failed to prove that W-1 Burnett was qualified toperform the available work.Jim Begaye.Although classified as a class I welder, hehad been working primarily on the squeeze machine withW-Al Sward since 1977, performing mostly nonweldingwork and no full-pen welds (Tr. 1020, 1025, 1028). Hewas laid off with Sward when therewas no longer full-timework on the squeeze machine. I find that the Gen-eralCounsel has failed to prove that W-1 Begaye wasqualified to perform the available work.Curtis Langford.The Company does not dispute thathe was a fully qualified class 1 welder, performing suchwork as full-pen welds on state jobs (Tr. 1074, 1085).The only apparent reason for his layoff was a reprisal forhis reinstatementwith backpay, ordered by an arbitratorin 1985,following his dischargeresultingfrom a person-ality clash with a supervisor (Tr. 1076, 1100, 1403-1404).I find that W-1 Langford was fully qualified to performthe available work.GeneWilliams.His work had deteriorated, with hisevaluation going from 108 to 105 (G.C. Exhs. 25000and 26BB).As Supervisor Winkle credibly testified (Tr.593); "I ... have a file on Gene and his continuing on-goingproblems with quality, both with full-pen weldsand fillet welds. It was just an ongoing problem." I findthat the General Counsel has failed to prove that W-1Williams was qualified to perform the available work.ArlieHammar.He had a 106 evaluation. Although hewas classified as a welder, he wasassignedto makingand flattering parts in the parts department, doing weld-ing only occasionally. He wore heavy glasses because ofnearsightedness,and the Company apparently had re-moved him from welding work in the belief that his poorvision interfered with his welding. (Tr. 974-975, 1003-1011.) I find that the General Counsel has failed to provethatW-2 Hammar was qualified to perform the availablework.Machine OperatorsThis list contains names of laid-off operators (classes Iand 2) in Machine Group I and II, as well as junior oper-atorswho were retained. It also shows the dates oflayoff, the latest evaluations (if in evidence), and the se-niority dates.MI-IBradleyLuptoApr. 143/14/77MI-1Juan RomeroApr. 141081/23/78MI-1EddieBlanchardApr. 2510/23/78M1-1RandyBerntsen6/18/79MI-IAlbert Cagle6/18/79M1-1NaseemJoseph7/2/79Ml-1Jeff Wellner7/23/79MI-1BarryBrown7/30/79MI-1John Eisenhour9/17/79MI-1BarneyTucker1081/28/80MI-1Richard Fagan1062/20/80MI-1Robert GarrettApr. 141083/24/80MI-1Richard Murray6/1/81MI-1Vernon Woodruff1108/8/83M1-2TerryHendrickson1/20/86M2-1Katheryne BryantApr. 141083/13/74M2-1Mike Rausch11/22/83Bradley Lupton.Since 1977 he worked at various lesserskilledmachine and utility jobs the plant, until he waspromoted to welder-fitter 2dclass.There, in his words,"I kind of feltlike I was a littlebit above my head" (Tr.806).He was returned to the Saw Department, where hewas demoted to M1-1 (G.C. Exh. 2511). At the time ofhis layoff he was working as a helper in the Rebar plant.Ifind that the General Counsel has failed to prove thatMI-1 Lupton was qualified to perform the availablework.Juan Romero.He workedas anM1-1 machine opera-tor in the Saw Department, where Supervisor RogerCordoba estimated that it would take "five to ten min-utes" of instruction to operate the bandsaw and "I wouldsay 15 minutes to 20, to a half hour" to operate the coldsaw (Tr. 666-667). Cordola admitted (Tr. 643-644) thatanM1-1 operator "would be qualified or possess thenecessary skills" to operate a handsaw, a cold saw, andanAnglematic machine, and that an M1-2 operatorshould also be able to operate the Anglematic if "theyhave the necessaryskills."It is undisputed that Supervisor Cordoba promised totrain Romero to operate all the machines in the Saw De-partment and that Romero was eager to learn, but Cor-doba kept him busy operating the Do-All bandsaw andcontinually postponed the training. Romero did operatethe cold saw 4 hours on Saturday, when shown by theleadman how to run it. During the last 30 days beforeRomero's layoff, Coroba apologized for not giving himthe training on the Anglematic, drill line, and other ma-chines in the Saw Department. Cordoba told him, "Ineed you" on the bandsaw because bars were being bev-eled on the Great Bend project and Romero was "theonly one that knew how to set up for that." (Tr. 833-834.)SupervisorCordoba admitted that Romero was a"hard worker" (Tr. 666). He gave Romero a high ratingof 8 on both quantity of work and job knowledge, arating of 6 on quality, and a good overall evaluation of108 (G.C. Exh. 26U). (I note that Vice President Leder-mann testified (Tr. 1436-1437) that Romero's earlier 107evaluation was "above average" for a band saw opera-tor.) Cordoba admitted (Tr. 621) that he promised to putRomero througha trainingcourse on the computerizedequipment, plus the cold saw, in the Saw Department.Despite Romero's hard work and good evaluation, theCompany laid him off on April 14 and retained lessseniorMI-1 machine operators. These included RichardFagan,who had a lower 106 evaluation (G.C. Exh.26M), who thenwas "runningthe band saw or helping GEO. C.CHRISTOPHER & SONmove material,"and who was later trained to operate thecold saw,Anglematic,and drill line(Tr. 637)-instead ofRomero.I discreditCordoba's claim that"I got a coupleof weeks on the cold saw for [Romero] and he justwasn'tup to par for thatskill" (Tr.621) and his claim"that's just my opinion"that Romero"didn'thave quiteenough talent to put him on equipmentlike the drill orthe Anglematic" (Tr. 666).There was ample workon the handsaw and cold sawafter thelayoff to keepRomero busy.Cordoba grudging-ly acknowledged(Tr. 658)that"I assume under close su-pervision,yes, [Romero]probably coulddo [cold sawwork]."Cordoba admitted that afterthe layoff the coldsaw was running about 90 percent of the time,one of thebandsaws was running about 50 percent of the time, andthe other "possibly" 80 percent of the time.(Tr. 645-646.)Both the General Counsel and the Union suggested atthe trial (Tr. 1139)that the Company's knowledge ofRomero's upcoming surgery(scheduled the next week, atthe Company's expense) "may have been a factor in theirdecisionto layMr. Romerooff."The Company in itsbrief(Br. 32-33) acknowledges that Romero had surgeryscheduledfor 17 April,but contends that"Juan Romerowas laid off because thetype of work for which he wasqualified to perform simply dwindled to nothing. Hewasn'tqualified to performany othertasks in the compa-ny's opinion. The unrebuttedevidencewould indicatethat Romero was not laid offto avoidRomero'smedicalexpenses." (Senior VicePresident James Liddell testified(Tr. 1524-1525) that hedid not rememberany discussionabout Romero's going into the hospitalbefore the deci-sion was made to layhim off.)After weighingall the evidence I find thatwhetherthe Company's decisionfor the layoff was motivated bythe expenseofM1-1 Romero's surgery,theGeneralCounsel hasproved thatRomero was qualified to per-form the available work and wasimproperlylaid off inviolation ofhis seniorityrightsunder the contractuallayoff provision.Eddie Blanchard.On his January 106 evaluation Super-visor RobertKetz rated him 6 on quantity,quality, andjob knowledge as well as on dependability and comment-ed: "Eddie is getting better on the shears,couldimproveon quantity also on dependability" (G.C. Exh. 25G). Onhis April evaluation Ketz gave him the same 6 rating onquantity and dependability and a 7 rating on quality andjob knowledge,but Crew Chief Roger Lyonrated him 3on dependability,4 on quality,5 on quantity,and 6 onjob knowledge.These werehis evaluations as operatorof only one of theshear machines(Tr. 917).Blanchardwas a utilityemployee from 1978 untilabout 1984,when he began working in Ketz'departmentmostly as aforklift driver (Tr. 918-919, 1556).There,when operating the one shear machine in 1985, heworkedmostly on noncritical template work, not onmore accurate regular productionwork (Tr. 1550). Be-cause of MI-1 Blanchard's limited ability, I find that theGeneral Counselhas failedto prove thathe was qualifiedto performthe available work.Robert Garrett.He is an able,very versatile employee.On his 108 evaluation he had the high ratings of 8 for479quantity and quality and the veryhigh ratingof 9 for jobknowledge.His principaljob wasoperatingthe CNC (computernumerically controlled)drill line(Tr. 1146-1147). Healso operatedthe Airco CNC cuttingmachine(on whichhe was trained atthe factorybefore instructing two op-erators in its use),the CNC Anglematicmachine andothermachines in the Saw Department,the variousshears in the Shears Department,and the vertical mill inthe South(bridge) Shop (Tr. 1150-1152, 1161, 1163). Hehas served as leadmanin both thewarehouse and theShears Department(Tr. 1168).The only apparentreason forthe Company's laying offthis talented employee was his 1984 back injury. Hecredibly testified, however,that his back surgery wassuccessful and he had no physical limitations after his re-covery (Tr. 1169). I find that M1-1 Garrettwas fullyqualifiedto perform the available work.Katheryne Bryant.She had a 108 evaluation as operatorof the boltthreader machine,on which shehad workedabout 11 years(G.C. Exh. 26F; Tr.904).When thatwork fell offthe Company was unable to find other reg-ular work for whichshe wasqualified (Tr. 273, 907-910,1432-1433, 1451). I find thattheGeneral Counsel hasfailed to provethatM2-1 Bryant was qualified to per-form the available work.Other Challenged LayoffsLuther Friday.He was the most senior of three ship-per-checkers.His seniority was 10/20/76,David Brew-er'swas 6/25/79,and Frederick Smith'swas 2/23/81.It is undisputed that when Smith was promoted toleadman,Friday protested and charged racial discrimina-tion.He then said, "Well, go ahead and lay me off." TheCompany complied and laid him off with others on 25April.Friday did not testify, and there is no contention thathe was improperly laid off instead of the junior employ-ee Brewer.His greatersenioritydid not entitle him to apromotion under the contractual layoff provision. Itherefore find no basis for ruling that shipper-checkerFriday's layoff was improper.Lonnie Kemp.He was a machinist in labor grade 2, thesecond highest labor grade in the plant. He was threelevels higher than the M1-1 machine operators, whowere in labor grade 5. (G.C. Exh. lE, Exh. 1 at 35.) Inhis 15 years of service he was first a laborer and M 1-2machine operator,a M1-1 machine operator in 1974, anda machinist in 1978.Since then he has been the only ma-chinist performing highly skilled machine work in themachine shop,which is located in the South (bridge)Shop. (Tr. 1051-1055, 1058-1062, 1071.)In this skilledwork he had a 108 evaluation,with a high 8 rating onquantity, quality, and job knowledge (G.C. Exh.25FF).Taking the position that the contractual layoff provi-sions were no longer in effect, the Company ignored hisseniority and laid him off on 25 April without offeringhim continued employment on any of the lesser skilledmachine operator jobs.In the Company's 14 July re-sponse to his and others' claim for bumping rights (G.C.Exh. 19),itasserted that"Other categories did not fit 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(Kemp's] talentswith the possible exception of Machine1-1 and that in the area of the radial drill or mill" (workperformed by two other senior employees). The Compa-ny ignored the remaining machine operator jobs, includ-ing those on which he had previously worked: As ahighly skilled operator, he undoubtedly was as qualifiedasmany of the junior employees who were still em-ployed on the lower skilled machine operator jobs.Because of machinist Kemp's good evaluation in thehigh-skilled machine shop work, I find (1) that the Gen-eral Counsel has proved that he was as qualified as vari-ous junior employees performing available work in lowerpay levels and (2) that Kemp should have been retainedto perform the remaining machinist and other availablework.Richard Martin.Two of the three remaining utility em-ployees were U-1 Richard Martin (with a seniority dateof 2/2/76) and U-1 Henry Cordoba (with a senioritydate of 4/18/79). Martin had a 108 evaluation, with ahigh 8 rating on quantity, a very high 9 rating on qual-ity, and a 5 rating on job knowledge (G.C. Exh. 25LL).Supervisor Roger Cordoba gave Henry Cordoba a high8 rating on quantity and quality and a 7 rating on jobknowledge.Despite the comparable evaluations, theCompany laid off Martin on 25 April and retained HenryCordoba, who had 3 years less seniority.The Company's only stated reason for laying off themore senior utility employee was that U-1 Martin wasprimarily operating a roll machine (Tr. 288) whereas U-1Cordoba "was operating one of the saws," that Martin"had not operated that saw," and "That was what weneeded at that particular moment in time" (Tr. 295). Asdiscussed above, Supervisor Roger Cordoba estimatedthat it would take only a few minutes to instruct an em-ployee how to operate the saw. At the time, Martin wasalso helping on the shears and Henry Cordoba was alsoworking in the bull gang (Tr. 1045-1047).Ifind that the stated reasons for not honoring U-1Martin's greater seniority was merely a pretext and thatMartin,with 10 years of service as a utility employee,was qualified to perform the available work.Francisco Santiago.He was admittedly an excellentworker, although he was unable to read English andspec sheets. Both he and the other 2d class painter werelaid off, leaving only the 1st class painters. There is nobasis for finding P-2 Santiago's layoff to be improper.Bradley Steven.He was classifiedas a craneoperator2d class, but he had not been trained to operate the over-head crane (Tr. 1033-1034). Apparently because of hisexceptional 110 evaluaton (G.C. Exh. 26Y) he was re-classifiedfrom a utility employee to enable him tobecome an all-around crane operator. He was workingprimarily as a forklift operator and was laid off whenthere was insufficient work to keep him busy. The juniorCO-2 J. K. Hawkins, who was retained, did operate theoverhead crane. (Tr. 285-286, 1434.) I find that the Gen-eral Counsel has failed to prove that CO-2 Stevens wasqualified to perform the available work.In summary, the Company in April laid off a total of46 employees. Although the General Counsel contendsthat the Company's failure to honor the contractual se-niority provisions resulted in the improper layoff of 26 ofthem, I find that only 7 of the employees were laid off inviolation of their seniority rights under article 14.1 of the1985-1988 agreement. They were Robert Brown Jr.,CliffGardner,RobertGarrett,Lonnie Kemp, CurtisLangford, Richard Martin, and Juan Romero.CONCLUSIONS OF LAW1.By failing to continue in effect all the terms andconditions of the 1985-1988 collective-bargaining agree-ment until 30 days after it has given the 8(d)(3) notice ofa dispute to the Federal Mediation and ConciliationService and the Kansas Department of Human Re-sources, the Company has engaged in unfair labor prac-tices affecting commerce within themeaning ofSection8(a)(5) and (1) and Section 2(6) and (7) of the Act.2.By makingunilateralchanges in the conditions ofemployment without affording the Union an opportunityto bargain, the Company violated Section 8(a)(5) and (1).3.By (a) reducing wages 14 percent on 14 April andalso in April (b) changing the grievance procedure, (c)promoting leadmen to crew chiefs and permitting themto performbargainingunitwork, (d) ceasing the check-off of union dues, (e) stopping the making of pensionbenefit contributions, and (f) failing to follow the con-tractual layoff requirements, the Company violated Sec-tion 8(a)(5) and (1).4.By laying off Robert Brown Jr., Robert Garrett,and Juan Romero on 14 April and Cliff Gardner, LonnieKemp, Curtis Langford, and Richard Martin on 25 Aprilin violation of their seniority rights under article 14.1 ofthe agreement, the Company violated Section 8(a)(5) and(1).5.The Company did not tell an employee that theUnion no longer represented the employees in the bar-gaining unit.REMEDYHaving found that the Respondent has engaged in cer-tain unfairlabor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act, includingthe restoration of all the terms and conditions of the1985-1988 collective-bargaining agreement until 30 daysafter it has given the 8(d)(3) notice to the Federal Media-tion and Conciliation Service and the Kansas Depart-ment of Human Resources.The Respondentmust makethe employees whole forthe loss of earnings and other rights and benefits sufferedas a result of its reduction of wages and other changes inthe terms and conditions of the agreement while failingto comply with Section 8(d)(3), as well as make theUnion whole for any loss of dues suffered as a result ofthe cancellation of the dues checkoff,Ogle ProtectionService,183NLRB 682, 683 (1970), enfd. 444 F.2d 502(6th Cir. 1971), plus interest as computed inNew Hori-zons for the Retarded,283 NLRB 1173 (1987).The Respondent, having unlawfully laid off seven em-ployees, it must offer them reinstatement and make themwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from date of layoff to date ofproper offer of reinstatement, less any net interim earn- GEO. C.CHRISTOPHER & SONings,as prescribedinF.W.Woolworth Co.,90 NLRB289 (1950),plus interest.The Respondent must transmit to the pension fund thecontributionsithas failed to make while not in compli-ance with Section 8(d)(3).Because the provisions of em-ployee benefitfund agreements are variable and complex,the Board does notprovide atthis adjudicatory stage forthe addition of interest at a fixed rate on unlawfullywithheld fund payments. Any additionalamount owedthe pension fund shall be determined as inMerryweatherOptical Co.,240 NLRB 1213, 1216 fn. 7 (1979).On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-edsORDERThe Respondent,Geo. C. Christopher &Sons, Inc.,Wichita,Kansas, its officers,agents,successors,and as-signs, shall1.Cease and desist from(a)Terminating or modifying a collective-bargainingagreement with BoilermakersLocal Lodge286 until 30days after it has given the 8(d)(3) noticeof a dispute tothe Federal Mediation and Conciliation Service and theKansas Department of Human Resources.(b)Making unilateral changes in the conditions of em-ployment without affording the Union an opportunity tobargain.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Restore all the terms and conditions of the 1985-1988 agreement until the notice requirements of Section8(d)(3) have been complied with.(b)Make the employeeswhole for theloss of earningsand otherrights andbenefits suffered as a result of its re-duction of wages and other changes in the terms andconditions of the agreement while failing to comply withSection 8(d)(3) of the Act.(c)Make theUnion wholefor any loss of dues suf-fered as a result of the cancellation of the duescheckoff.(d)Offer RobertBrownJr.,CliffGardner, RobertGarrett,Lonnie Kemp;CurtisLangford, Richard Martin,and Juan Romero immediate and full reinstatement totheir formerjobs or, if those jobsno longer exist,to sub-stantially equivalent positions,without prejudiceto theirseniorityor any other rights or privileges previously en-joyed,and make themwhole for anyloss of earnings andother benefitssuffered as a result of their unlawfullayoff,in the manner set forth in the remedy section of the deci-sion.(e) Remove from its files any reference to the unlawfullayoffs and notify the employees in writing that this hasbeen done and that thelayoffswillnot be used againstthem in any way.If no exceptions as provided by Sec. 102.46 of the Board's Rules andRegulations, the findings,conclusions,and recommended Order shall, asprovidedin Sec.102.48 of theRules,be adopted by theBoard and allobjectionsto themshall be deemed waived for allpurposes.481(f)On request,bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-ment and,if an understanding is reached,embody the un-derstanding in a signed agreement:All full-time and regular part-time productionand maintenance employees employed by Geo. C.Christopher&Son, Inc.at its facility located inWichita,Kansas, excluding all office clerical em-ployees,professional employees,guards,and super-visors as defined in the Act.(g)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(h) Post at its facilities inWichita,Kansas, copies ofthe attached notice marked"Appendix."4 Copies of thenotice,on forms provided by the Regional Director forRegion 17,after being signed by the Respondent's au-thorized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced,or covered byany other material.(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges violations of the Act notspecifically found.4 If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of theNation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National LaborRelations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTterminate or modify an agreement withBoilermakersLocal Lodge286 until 30 days after givingthe required 8(d)(3) notice of a dispute to the Federaland State Mediation Services.WE WILL NOTmake changes in your conditions of em-ployment without giving the Union an opportunity tobargain. 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL restore all the terms and conditions of the1985-1988 agreement until we have complied with the30-day notice requirement.WE WILL make you whole for the loss of earnings andother rights and benefits resulting from the wage reduc-tion and other changes in the agreement,plus interest.WE WILL offer Robert Brown Jr., Cliff Gardner,Robert Garrett, Lonnie Kemp, Curtis Langford, RichardMartin,and Juan Romero immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist,to substantially equivalent positions,without preju-dice to their seniority or any other rights or privilegespreviously enjoyed and WE WILL make them whole forany loss of earningsand other benefitsresulting fromtheir layoff,less any net interim earnings, plus interest.WE WILL notify each of them that we have removedfrom our files any referenceto hislayoff and that thelayoff will notbe used against him in any way.WE WILL,on request,bargain withthe Union and putinwriting and sign any agreementreachedon terms andconditionsof employment for our employee in the bar-gaining unit:All full-time andregular part-time productionand maintenance employeesemployed by Geo. C.Christopher &Son, Inc.at itsfacilitylocated inWichita,Kansas, excludingallofficeclerical em-ployees,professionalemployees,guards, and super-visorsas defined in the Act.GEO. C.CHRISTOPHER & SON, INC.